[Cite as In re A.J., 2014-Ohio-5566.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: A.J.                                   :       APPEAL NO. C-140246
                                                      TRIAL NO. 13-3354z
                                              :

                                              :             OPINION




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: December 19, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee State of Ohio,

Gordon C. Magella, for Defendant-Appellant A.J.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}    This is an appeal of a decision adjudicating a juvenile delinquent for

being under the influence of alcohol in a public place. The juvenile, A.J., contends that

the state did not present sufficient evidence that he was under the influence of alcohol.

We do not reach the issue. Because A.J. has voluntarily completed his sentence, his

appeal is moot. We therefore dismiss it.

       {¶2}    During a hearing before a juvenile court magistrate, Officer Kimberly

Brucker testified that she had encountered A.J. around 2:00 a.m.—two hours after the

curfew imposed by the city of Norwood. When she approached A.J., Officer Brucker

smelled a strong odor of alcohol and noticed that A.J.’s eyes were bloodshot and watery.

Based on Officer Brucker’s testimony, the magistrate adjudicated A.J. delinquent for

being under the influence of alcohol in violation of R.C. 4301.69(E)(1), and sentenced

him to two days of work detail.

       {¶3}    A.J. filed objections to the magistrate’s decision on September 26, 2013.

A hearing was held on the objections on October 14. Before the trial court ruled on his

objections, A.J. completed his work-detail obligation.     The trial court subsequently

affirmed the magistrate’s decision.

       {¶4}    The state contends that A.J.’s appeal is moot because he voluntarily

completed his sentence. A.J. argues that the record does not demonstrate that he

completed his sentence, and that, even if he did complete his sentence, the mootness

doctrine should not apply.

       {¶5}    “[W]here a defendant, convicted of a misdemeanor, voluntarily satisfies

the judgment imposed upon him or her for that offense, an appeal from the conviction is

moot unless the defendant has offered evidence from which an inference can be drawn




                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



that he or she will suffer some collateral disability or loss of civil rights stemming from

the conviction.” In re Payne, 1st Dist. Hamilton No. C-040705, 2005-Ohio-4849, ¶ 2.

This court has applied the mootness doctrine to juveniles who have been adjudicated

delinquent. Id. In order for the doctrine to apply, however, it must be shown that the

juvenile has served his sentence. Id. Here, a notation dated October 26 in the transcript

of the docket states, “Work Detail Completed.” This is part of the record on appeal. See

App.R. 9(A)(1). Thus, the record demonstrates that A.J. has completed his sentence.

       {¶6}     A.J. next contends that even if he has completed his sentence, the

mootness doctrine should not apply. He argues that if the completion of his work detail

rendered his appeal moot, he would be denied access to the appellate court. He likens

this case to State v. Benson, 29 Ohio App. 3d 109, 110, 504 N.E.2d 77 (10th Dist.1986), in

which the Tenth District held that an appeal by a defendant sentenced to “time served”

was not moot. But in Benson, the defendant served his time involuntarily; he was jailed

while his case was pending.    He never had a chance to ask for a stay because he had

already completed his jail time by the time the sentence was rendered. A.J., in contrast,

was not jailed and served his time voluntarily. His objections to the magistrate’s

decision acted as a stay on proceedings. See Juv.R. 40(D)(4)(e)(i). His decision to

complete his work detail prior to the trial court’s decision on his objections was

voluntary.

       {¶7}     Finally, A.J. maintains that he will suffer some collateral disability as a

result of the adjudication. “[T]he completion of a sentence renders an appeal from the

related conviction moot * * * because, absent some collateral disability or loss of civil

right, there is no subject matter for the court to decide.” State v. Henry, 9th Dist.

Summit No. 25479, 2011-Ohio-3566, ¶ 16, citing In re S.J.K., 114 Ohio St. 3d 23, 2007-

Ohio-2621, 867 N.E.2d 408, ¶ 9. The burden is on A.J. to demonstrate that a collateral



                                            3
                      OHIO FIRST DISTRICT COURT OF APPEALS



disability exists to prevent the application of the mootness doctrine. In re S.J.K. A.J.

has not met his burden. Although he suggests that his adjudication could be used

against him should he seek to apply to take the bar examination, such a consequence is

speculative. “A collateral disability must be a substantial, individualized impairment,

and a purely hypothetical statement, about what might occur in the future is not

sufficient to give viability to an otherwise moot appeal.” State v. Johnson, 43 Ohio

App.3d 1, 3, 538 N.E.2d 1082 (1st Dist.1988).           We conclude that A.J. did not

demonstrate the existence of a collateral disability.

       {¶8}      Because A.J. has voluntarily completed his sentence and has not

demonstrated that he will suffer a collateral disability, his appeal is moot, and therefore,

we dismiss it.

                                                                         Appeal dismissed.

C UNNINGHAM , P.J., and D INKELACKER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             4